Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 1 of 30



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                          INJUNCTIVE RELIEF SOUGHT


  PETSMART, INC.,
  a Foreign Profit Corporation,
  d/b/a PETSMART

        Defendant(s).
  ____________________________________/

                                           COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues PETSMART, INC., a Foreign Profit Corporation, d/b/a

  PETSMART (“Defendant”), for declaratory and injunctive relief, attorneys’ fees, expenses and

  costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et.

  seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the cases of

  HOWARD COHAN v. PETSMART, INC., 9:16-cv-80276-RLR (S.D. Fla.) (dismissed by order

  upon settlement) and HOWARD COHAN v. PETSMART, INC., 9:16-cv-80277-KAM (S.D. Fla.)

  (dismissed by order upon settlement) which arose out of Plaintiff’s claim of discrimination caused

  by certain barriers encountered by Plaintiff on Defendant’s properties that prevented Plaintiff from
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 2 of 30



  the full and equal enjoyment of places of public accommodation in violation of Title III of the

  Americans with Disabilities Act.

         2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that the events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Properties, which are subject to this suit, and are located at:

              a. 335 Congress Ave, Boynton Beach, FL 33426 (“Boynton Beach Store”);

              b. 4151 Turtle Creek Dr, Coral Springs, FL 33067 (“Coral Springs Store”);

              c. 510 Linton Blvd, Delray Beach, FL 33444 (“Delray Beach Store”);

              d. 21095 Biscayne Blvd, Aventura, FL 33180 (“Aventura Store”);

              e. 1700 N Federal Hwy, Fort Lauderdale, FL 33305 (“Fort Lauderdale Store”);

              f. 1875 Palm Beach Lakes Blvd, Unit #A09, West Palm Beach, FL 33401 (“West

                 Palm Beach Store”);

              g. 531 N State Road 7, Royal Palm Beach, FL 33411 (“Royal Palm Beach Store”);
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 3 of 30



               h. 12051 W Sunrise Blvd, Plantation, FL 33323 (“Plantation Store”);

               i. 2435 NW Federal Hwy, Stuart, FL 34994 (“Stuart/Jensen Beach Store”);

               j. 4101 Oakwood Blvd, Hollywood, FL 33020 (“Hollywood Store”); and

               k. 11950 Pines Blvd, Pembroke Pines, FL 33026 (“Pembroke Pines Store”);

  and is the owner of the improvements where Premises are located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.      Plaintiff visited Defendant’s Premises on:

               a. Boynton Beach Store – September 17, 2015;

               b. Coral Springs Store – February 10, 2016; and

               c. Delray Beach Store – January 17, 2016;

  At the time of Plaintiff’s visit to Defendant’s Boynton Beach, Coral Springs, and Delray Beach

  Stores (hereinafter referred to as “Premises A”), Plaintiff required the use of fully accessible

  restrooms. Plaintiff personally visited Premises A, but was denied full and equal access to and full
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 4 of 30



  and equal enjoyment of the facilities, services, goods, and amenities within Premises A, even

  though he was a “bona fide patron”.

         9.      Defendant’s Premises A are places of public accommodation as defined by Title III

  of the ADA and as such are governed by the ADA.

         10.     On or about February 26, 2016, Plaintiff filed two lawsuits against Defendant

  seeking to force Defendant to comply with the ADA and applicable regulations thereto at its

  Boynton Beach Store and Delray Beach Store. See HOWARD COHAN v. PETSMART, INC.,

  9:16-cv-80276-RLR (S.D. Fla.) and HOWARD COHAN v. PETSMART, INC., 9:16-cv-80277-

  KAM (S.D. Fla.).

         11.     On June 14, 2016, Plaintiff’s suits were dismissed upon notice to the U.S. District

  Court that the parties had settled.

         12.     In connection with said dismissals, Plaintiff and Defendant entered into entered into

  a Settlement Agreement and Release on or about June 8, 2016 (Exhibit A).

         13.     The Settlement Agreement and Release required Defendant to complete all

  modifications to Premises A by on or about June 8, 2017.

         14.     Pursuant to the Settlement Agreement and Release, Plaintiff was required to

  provide Defendant with written notice of any modifications that were not completed as required.

  (See Exhibit A, Paragraph 2).

         15.     Additionally, the Settlement Agreement and Release required that Plaintiff provide

  notice to Defendant of any future accessibility claims by Plaintiff against Defendant involving any

  facilities, properties, or websites owned, operated, and/or leased by Defendant prior to filing a

  complaint with any court against Defendant. In connection with said notice, Defendant would be
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 5 of 30



  required to either cure, remediate, or negotiate a resolution within 90 days of Plaintiff’s notice.

  (See Exhibit A, Paragraph 3).

         16.      Defendant failed to complete the required modification(s) to Premises A as required

  by the ADA and the Settlement Agreement and Release and Defendant failed to give notice of any

  reasons or documentation for non-compliance.

         17.      Thereafter, Plaintiff personally visited Defendant’s Premises on the following dates

  (and prior to issuing notice to Defendant):

               a. Boynton Beach Store – August 8, 2017 and February 27, 2018;

               b. Coral Springs Store – August 11, 2017 and February 27, 2018;

               c. Delray Beach Store – August 8, 2017 and February 27, 2018;

               d. Aventura Store – February 28, 2017 and August 13, 2017;

               e. Fort Lauderdale Store – January 25, 2018;

               f. West Palm Beach Store – October 7, 2017;

               g. Royal Palm Beach Store – February 20, 2017 and August 7, 2017;

               h. Plantation Store – April 26, 2017 and August 11, 2017;

               i. Stuart/Jensen Beach Store – February 7, 2017 and August 14, 2017;

               j. Hollywood Store – June 5, 2018; and

               k. Pembroke Pines Store – September 5, 2018.

         18.      At each of Defendant’s Premises, Plaintiff required the use of fully accessible

  restrooms. Plaintiff was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within the Premises, even though he was a “bona fide patron”.

         19.      On October 11, 2018, Plaintiff provided Defendant with written notice of

  Defendant’s failure to complete modifications at Defendant’s Premises A, indicating that several
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 6 of 30



  modifications agreed to by the parties in the Settlement Agreement and Release were not

  completed by the required completion date of June 8, 2017. Additionally, Plaintiff’s notice to

  Defendant indicated various additional accessibility claims by Plaintiff against Defendant at

  Premises A and also at Defendant’s Aventura Store, Fort Lauderdale Store, West Palm Beach

  Store, Royal Palm Beach Store, Plantation Store, Stuart/Jensen Beach Store, Hollywood Store, and

  Pembroke Pines Store (hereinafter referred to as “Premises B”).

          20.      Plaintiff again personally visited Defendant’s Premises on the following dates (and

  prior to instituting this action):

                a. Boynton Beach Store – August 24, 2019 and August 11, 2020;

                b. Coral Springs Store – March 6, 2020;

                c. Delray Beach Store – August 23, 2019, January 1, 2020, March 7, 2020, and August

                   11, 2020;

                d. Aventura Store – March 9, 2020 and August 25, 2020;

                e. Fort Lauderdale Store – August 12, 2020;

                f. West Palm Beach Store – April 1, 2019 and March 7, 2020;

                g. Royal Palm Beach Store – December 20, 2019 and March 17, 2020;

                h. Plantation Store – March 9, 2020;

                i. Stuart/Jensen Beach Store – August 19, 2020;

                j. Hollywood Store – March 9, 2020; and

                k. Pembroke Pines Store – March 9, 2020 and August 27, 2020.

          21.      Plaintiff again required the use of fully accessible restrooms at each of Defendant’s

  Premises. Plaintiff was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within the Premises, even though he was a “bona fide patron”.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 7 of 30



         22.     Defendant has failed to complete the required modification(s) to Premises A as

  required by the ADA, the Settlement Agreement and Release, and the notice provided to

  Defendant, and Defendant has failed to give notice of any reasons or documentation for non-

  compliance.

         23.     Additionally, Defendant has failed to complete the required modification(s) to the

  Premises B properties as required by the ADA and the notice provided to Defendant, and

  Defendant has failed to give notice of any reasons or documentation for non-compliance.

         24.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         25.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         26.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         27.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         28.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 8 of 30



  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         29.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         30.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 29

  above as if fully stated herein.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 9 of 30



         31.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         32.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 10 of 30



                    pursue those opportunities for which our country is justifiably famous, and accosts

                    the United States billions of dollars in unnecessary expenses resulting from

                    dependency and non-productivity.

   42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

           33.      Congress explicitly stated that the purpose of the ADA was to:

                 a. provide a clear and comprehensive national mandate for elimination of

                    discrimination against individuals with disabilities;

                 b. provide clear, strong, consistent, enforceable standards addressing discrimination

                    against individuals with disabilities; and

                 c. invoke the sweep of congressional authority, including the power to enforce the

                    fourteenth amendment and to regulate commerce, in order to address the major

                    areas of discrimination faced on a daily basis by people with disabilities.

   U.S.C. § 12101(b)(1)(2) and (4).

           34.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

   Defendant’s Premises are places of public accommodation covered by the ADA by the fact they

   provide services to the general public and must be in compliance therewith.

           35.      Defendant has discriminated and continues to discriminate against Plaintiff and

   others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

   services, facilities, privileges, advantages and/or accommodations located at the Premises, as

   prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

   architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

           36.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

   facilities and therefore suffered an injury in fact.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 11 of 30



            37.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

   spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

   Defendant’s failure and refusal to provide disabled persons with full and equal access to its

   facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

   architectural barriers that are in violation of the ADA.

            38.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

   of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

   requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

   Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

   Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

   for and subsequent violation.

            39.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

   U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

   discriminating against Plaintiff as a result of, inter alia, the following specific violations:

       I.         Boynton Beach Store

            Men’s Restroom GENERAL

                  a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                     exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                     404, 404.1, 404.2, 404.2.9 and 309.4.

                  b. Failure to provide the proper insulation or protection for plumbing or other sharp

                     or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                     and 606.5.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 12 of 30



            c. Failure to provide the correct opening width for a forward approach into a urinal,

               stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

               404, 605.3 and 606.2.

            d. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2.

         Men’s Restroom ACCESSIBLE STALL

            e. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

            f. Providing grab bars of improper horizontal length or spacing as required along the

               side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

            g. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.

            h. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2.

            i. Failure to provide flush controls located on the open side of the water closet in

               violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

            j. Failure to provide the water closet in the proper position relative to the side wall or

               partition in violation of 2010 ADAAG §§ 604 and 604.2.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 13 of 30



      II.     Coral Springs Store

            Men’s Restroom

              a. Providing pathways and or aisles that are too narrow in violation of 2010 ADAAG

                 §§ 403, 403.1 and 403.5.1.

              b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              c. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

              d. Providing grab bars of improper horizontal length or spacing as required along the

                 rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

              e. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              f. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                 the finished floor measured to the top of the gripping surface in violation of 2010

                 ADAAG §§ 609, 609.4 and 609.7.

              g. Failure to provide the water closet seat at the correct height above the finished floor

                 in violation of 2010 ADAAG §§ 604 and 604.4.

              h. Failure to provide mirror(s) located above lavatories or countertops at the proper

                 height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 14 of 30



               i. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                  606.2.

               j. Failure to provide the correct height for a table surface or for a baby changing table,

                  in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

                  1991 ADA Standards.

               k. Failure to provide a coat hook that was previously positioned properly but is no

                  longer in place for a person with a disability in violation of 2010 ADAAG §§ 603,

                  603.4 and 308.

      III.     Delray Beach Store

             Men’s Restroom GENERAL

               a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                  404, 404.1, 404.2, 404.2.9 and 309.4.

               b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                  a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                  404.2.4 and 404.2.4.1.

               c. Failure to provide paper towel dispenser at the correct height above the finished

                  floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

               d. Failure to provide the correct spacing for a forward or parallel approach to an

                  element due to a wall or some other obstruction in violation of 2010 ADAAG §§

                  305 and 306.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 15 of 30



            Men’s Restroom ACCESSIBLE STALL

              e. Providing grab bars of improper horizontal length or spacing as required along the

                 rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

              f. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              g. Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

              h. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

              i. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              j. Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

              k. Failure to provide the correct height for a table surface or for a baby changing table,

                 in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

                 1991 ADA Standards.

      IV.     Aventura Store

            Men’s Restroom GENERAL

              a. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 16 of 30



            b. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2.

            c. Failure to provide the correct opening width for a forward approach into a urinal,

               stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

               404, 605.3 and 606.2.

            d. Providing an element or object that protrudes greater than 4” into a pathway or

               space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

               204, 307, 307.1, 307.2.

            e. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

               exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

               404, 404.1, 404.2, 404.2.9 and 309.4.

            f. Failure to provide proper signage for an accessible restroom or failure to redirect a

               person with a disability to the closest available accessible restroom facility in

               violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

               703.5 and 703.7.2.1.

            g. Failure to provide soap dispenser at the correct height above the finished floor in

               violation of 2010 ADAAG §§ 606, 606.1 and 308.

         Men’s Restroom ACCESSIBLE STALL

            h. Failure to provide the correct opening width for a forward approach into a urinal,

               stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

               404, 605.3 and 606.2.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 17 of 30



             i. Failure to provide proper knee clearance for a person with a disability under a

                counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                606.2.

             j. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             k. Failure to provide a coat hook that was previously positioned properly but is no

                longer in place for a person with a disability in violation of 2010 ADAAG §§ 603,

                603.4 and 308.

             l. Failure to provide the proper spacing between a grab bar and an object projecting

                out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

             m. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010

                ADAAG §§ 609, 609.4 and 609.7.

      V.     Fort Lauderdale Store

           Men’s Restroom GENERAL

             a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                404.2.4 and 404.2.4.1.

             b. Failure to provide paper towel dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

             c. Failure to provide mirror(s) located above lavatories or countertops at the proper

                height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 18 of 30



            d. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2.

         Men’s Restroom ACCESSIBLE STALL

            e. Failure to provide a coat hook within the proper reach ranges for a person with a

               disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

            f. Failure to provide a coat hook that was previously positioned properly but is no

               longer in place for a person with a disability in violation of 2010 ADAAG §§ 603,

               603.4 and 308.

            g. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall (paper towel dispenser) in violation of 2010 ADAAG §§ 609, 609.1

               and 609.3.

            h. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall (toilet seat cover dispenser) in violation of 2010 ADAAG §§ 609,

               609.1 and 609.3.

            i. Providing grab bars of improper horizontal length or spacing as required along the

               rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

            j. Failure to provide sufficient clear floor space around a water closet without any

               obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

               603.2.3, 604, 604.3 and 604.3.1.

            k. Failure to provide the water closet in the proper position relative to the side wall or

               partition in violation of 2010 ADAAG §§ 604 and 604.2.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 19 of 30



              l. Failure to provide a dispenser in an accessible position (back wall or other

                 inaccessible place) so that it can be reached by a person with a disability in violation

                 of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

              m. Failure to provide toilet cover dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

              n. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                 the finished floor measured to the top of the gripping surface in violation of 2010

                 ADAAG §§ 609, 609.4 and 609.7.

              o. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                 606.2.

      VI.     West Palm Beach Store

            Men’s Restroom

              a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                 404, 404.1, 404.2, 404.2.9 and 309.4.

              b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              c. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 20 of 30



             d. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             e. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010

                ADAAG §§ 609, 609.4 and 609.7.

             f. Failure to provide a dispenser in an accessible position (back wall or other

                inaccessible place) so that it can be reached by a person with a disability in violation

                of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

             g. Failure to provide toilet cover dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

             h. Failure to provide toilet paper dispensers in the proper position in front of the water

                closet or at the correct height above the finished floor in violation of 2010 ADAAG

                §§ 604, 604.7 and 309.4.

      VII.   Royal Palm Beach Store

         Men’s Restroom

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

             b. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 21 of 30



            c. Providing grab bars of improper horizontal length or spacing as required along the

               rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

            d. Failure to provide the water closet in the proper position relative to the side wall or

               partition in violation of 2010 ADAAG §§ 604 and 604.2.

            e. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2

            f. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

      VIII. Plantation Store

         Men’s Restroom GENERAL

            a. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.

            b. Failure to provide the correct opening width for a forward approach into a urinal,

               stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

               404, 605.3 and 606.2.

            c. Failure to provide the correct spacing for a forward or parallel approach to an

               element due to a wall or some other obstruction in violation of 2010 ADAAG §§

               305 and 306.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 22 of 30



            Men’s Restroom ACCESSIBLE STALL

              d. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall (toilet paper dispenser) in violation of 2010 ADAAG §§ 609, 609.1

                 and 609.3.

              e. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall (toilet seat cover dispenser) in violation of 2010 ADAAG §§ 609,

                 609.1 and 609.3.

              f. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

      IX.     Stuart/Jensen Beach Store

            Men’s Restroom GENERAL

              a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                 404, 404.1, 404.2, 404.2.9 and 309.4.

              b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              c. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                 606.2.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 23 of 30



           Men’s Restroom ACCESSIBLE STALL

             d. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             e. Failure to provide proper knee clearance for a person with a disability under a

                counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                606.2.

      X.     Hollywood Store

           Men’s Restroom GENERAL

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

             b. Providing an element or object that protrudes greater than 4” into a pathway or

                space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

                204, 307, 307.1, 307.2.

             c. Failure to provide proper signage for an accessible restroom or failure to redirect a

                person with a disability to the closest available accessible restroom facility in

                violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                703.5 and 703.7.2.1.

             d. Failure to provide paper towel dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 24 of 30



              e. Failure to provide the correct spacing for a forward or parallel approach to an

                 element due to a wall or some other obstruction in violation of 2010 ADAAG §§

                 305 and 306.

              f. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                 606.2

            Men’s Restroom ACCESSIBLE STALL

              g. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

              h. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

              i. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                 606.2

      XI.     Pembroke Pines Store

            Men’s Restroom GENERAL

              a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              b. Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 25 of 30



            c. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.

            d. Failure to provide proper signage for an accessible restroom or failure to redirect a

               person with a disability to the closest available accessible restroom facility in

               violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

               703.5 and 703.7.2.1.

         Men’s Restroom ACCESSIBLE STALL

            e. Failure to provide sufficient clear floor space around a water closet without any

               obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

               603.2.3, 604, 604.3 and 604.3.1.

            f. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall (toilet seat cover dispenser) in violation of 2010 ADAAG §§ 609,

               609.1 and 609.3.

            g. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall (paper towel dispenser) in violation of 2010 ADAAG §§ 609, 609.1

               and 609.3.

            h. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§ 604, 604.7 and 309.4.

            i. Providing grab bars of improper horizontal length or spacing as required along the

               rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 26 of 30



                 j. Failure to provide a dispenser in an accessible position (back wall or other

                    inaccessible place) so that it can be reached by a person with a disability in violation

                    of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

                 k. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                    a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                    404.2.4 and 404.2.4.1.

           40.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 39 herein.

           41.      Although Defendant is charged with having knowledge of the violations, Defendant

   may not have actual knowledge of said violations until this Complaint makes Defendant aware of

   same.

           42.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

           43.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

           44.      To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that they are readily accessible to and usable by

   individuals with disabilities, as required by 28 C.F.R. §36.401.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 27 of 30



          45.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          46.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          47.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 39 herein can be applied to the 1991

   ADAAG standards.

          48.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the subject facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant are in violation of the ADA;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   its policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 28 of 30



                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                            COUNT II
                                       BREACH OF CONTRACT

          49.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 29

   above as if fully stated herein.

          50.      On or about June 8, 2016, Plaintiff and Defendant entered into a Settlement

   Agreement and Release. (Exhibit A). Through this settlement agreement, Defendant agreed to

   make modifications to Defendant’s Premises A as outlined in the agreement. The Settlement

   Agreement and Release required Defendant to complete all modifications to Premises A by on or

   about June 8, 2017.

          51.      Thereafter, on October 11, 2018, Plaintiff provided Defendant with written notice

   of Defendant’s failure to complete modifications, indicating that several modifications agreed to

   by the parties in the Settlement Agreement and Release were not completed by the required

   completion date of June 8, 2017.

          52.      Plaintiff has performed all conditions precedent to be performed by him under the

   Agreement.

          53.      Since June 8, 2017, Defendant has failed to complete the required modification(s)

   to Premises A as required by the ADA, the Settlement Agreement and Release, and the written

   notice provided to Defendant, and Defendant has failed to give notice of any reasons or
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 29 of 30



   documentation for non-compliance. Specifically, Defendant has failed to address the following

   violations:

   Delray Beach Property’s men’s restroom:

      •   Defendant will modify the door pressure.

   Boynton Beach Property’s men’s restroom

      •   Defendant will modify the door pressure.

      •   Defendant will modify the height of the paper towel dispenser.

      •   Defendant will modify the side grab bar.

          54.       Plaintiff has been damaged by the Defendant’s breach of the Settlement Agreement

   and Release. Specifically, Plaintiff has had to retain the services of the undersigned attorney to

   pursue this action for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                 1. That this Court declares that Defendant has failed to comply with the Settlement

                    Agreement and Release;

                 2. That this Court enter an Order requiring Defendant to alter its facilities to make

                    them accessible to and usable by individuals with disabilities to the full extent

                    required by Title III of the ADA;

                 3. That this Court award reasonable attorney’s fees, all costs (including, but not

                    limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                    and as provided in the Settlement Agreement and Release; and,

                 4. That this Court award such other and further relief as it may deem necessary, just

                    and proper.
Case 9:20-cv-81738-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 30 of 30



         Dated September 24, 2020.

                                     Sconzo Law Office, P.A.
                                     3825 PGA Boulevard, Suite 207
                                     Palm Beach Gardens, FL 33410
                                     Telephone: (561) 729-0940
                                     Facsimile: (561) 491-9459

                                     By: /s/ Gregory S. Sconzo
                                     GREGORY S. SCONZO, ESQUIRE
                                     Florida Bar No.: 0105553
                                     Primary Email: greg@sconzolawoffice.com
                                     Secondary Email: alexa@sconzolawoffice.com
